An unpublis

SUPREME COURT
OF

NEVADA

to;- 194m new»

d order shall not be regarded as precedent and shall not be cited as legal authority. SCR 123.

IN THE SUPREME COURT OF THE STATE OF NEVADA

MELVIN LEE BAILEY, [ No. 68609
Petitioner, l
VS.
THE STATE or NEVADA; AND ISIDRO F i L E 
BACA, WARDEN,

GET 1 E 2615

Respondents.

TRADES  l ENDEMAN
CLERK OF SUFREI‘QEE CiJURT

BY ‘
DE UTY CLERK

ORDER DENYING PETITION

This is a pro se original petition for a writ of habeas corpus.
Petitioner argues that he is being held hostage by the respondents. We
have reviewed the documents submitted in this matter, and without
deciding upon the merits of any claims raised therein, we decline to
exercise original jurisdiction in this matter. A challenge to the legality of
one’s restraint or detention should be raised in arpetition for a writ of
habeas corpus ﬁled in the district court in the ﬁret‘instance. See NRS
34.360; NRAP 22. Accordingly, we

ORDER the petition DENIED.

    

9

ﬂaw; , J.
Pickering

Gribboi;1L ‘  .,

Melvin Lee Bailey
Attorney GenerallCarson City

CC:

15-31%90